PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Benenati, Vincent, A.
Application No. 13/756,714
Filed: 1 Feb 2013
Patent No. 9,700,453
Issued: 11 July 2017
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed February 2, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the ADS filed December 31, 2021.
	
The petition under 37 CFR 1.78(c) is GRANTED.

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §§1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.


Patentee previously filed a petition under 37 CFR 1.78(c) on December 31, 2021. However, the petition was dismissed in a decision mailed January 31, 2022. The decision acknowledged that Patentee paid the petition fee, submitted the reference in a properly marked up ADS, and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition). However, the decision explained that the petition was dismissed because Patentee did not submit a Certificate of Correction nor pay the required fee for the Certificate of Correction.

With the instant renewed petition, Patentee has submitted a Certificate of Correction and paid the required fee. The other requirements for a grantable petition were previously satisfied on December 31, 2021.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of       see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, reflecting the updated benefit claim, accompanies this decision.

The application is being forwarded to the Certificate of Correction Branch for issuance of a Certificate of Correction.
 
Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt